Citation Nr: 0425631	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-06 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.     

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision in which 
the RO denied service connection for bilateral hearing loss 
and for tinnitus.  The veteran filed a notice of disagreement 
(NOD) in August 2002 as to the June 2002 rating decision, and 
a statement of the case (SOC), addressing both claims, was 
issued in February 2003.  The veteran filed a substantive 
appeal with respect to the denial of service connection for 
bilateral hearing loss in March 2003.  Also in March 2003, 
the veteran's representative filed a VA Form 646 which can be 
construed as a substantive appeal with respect to the denial 
of service connection for tinnitus.  

In April 2004, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ); a 
transcript of that hearing is associated with the claims 
file.    

The Board also notes that the veteran in an August 2002 
statement set forth a claim for service connection for the 
loss of some of his teeth while in service.  As the RO has 
not yet adjudicated this matter, it is not properly before 
the Board; hence, it is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on each of the claims on appeal has been 
accomplished.

2.	The record reflects no evidence or allegation of hearing 
loss or tinnitus for more than 40 years after discharge from 
service, and an April 2002 VA examiner has concluded that the 
veteran's current hearing loss and tinnitus are most likely 
due to civilian noise exposure, and not the result of any 
combat-related noise exposure. 


CONCLUSIONS OF LAW

1.	The criteria for a grant of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.385 (2003).

2.	The criteria for a grant of service connection for 
tinnitus have not been met.     38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal for 
service connection for bilateral hearing loss and tinnitus 
has been accomplished.  

Through the February 2003 SOC, and the RO's letter of August 
2001, the RO notified the veteran and his representative of 
the legal criteria governing the claims, the evidence that 
has been considered in connection with the appeal, and the 
bases for the denial of the claims.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support the claims.  
Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claims.  In its August 2001 
letter, the RO requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records, and informed the veteran that any treatment 
records submitted should show a diagnosis of either hearing 
loss or tinnitus, and/or a relationship between these 
conditions and service. Through this letter, the Board finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).  As 
explained above, all of these requirements have been met in 
the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued the February 2003 SOC 
explaining what was needed to substantiate the veteran's 
claims within approximately eight months of the June 2002 
rating decision on appeal, and the veteran was thereafter 
afforded the opportunity to respond.  Moreover, the RO 
notified the veteran of the VCAA duties to notify and assist 
in its letter of August 2001.  The veteran informed the RO in 
response that he had received treatment at the Louis A. 
Johnson VA Medical Center (VAMC) in Clarksburg, West 
Virginia, and the VAMC in Pittsburgh, Pennsylvania; the RO 
thereafter obtained records dated from January 2000 to 
November 2002 from the Clarksburg and Pittsburgh VAMCs.  The 
veteran has not informed the RO of the existence of any 
additional outstanding evidence, either in response to the 
August 2001 letter, or at any other point during the pendency 
of this appeal.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained records from the Clarksburg and Pittsburgh VAMCs 
dated from January 2000 to November 2002, and has given the 
veteran opportunities to submit evidence to support his 
claim.  The RO also arranged for the veteran to undergo VA 
examination in connection with his claims (to include 
obtaining an appropriate medical nexus opinion), and has 
arranged for him present testimony during a hearing before 
the undersigned.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence that has 
not been obtained.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the each of the claims on appeal. 

II.	Background 

This is a fire-related case.  The only available SMRs-to 
include a partial report entrance examination and some in-
service treatment reports-include no reference to hearing 
loss or tinnitus.  The veteran's DD-214 indicates that he 
received the Combat Infantryman Badge.

Records from the Clarksburg and Pittsburgh VAMCs, dated from 
January 2000 to November 2002, include a September 2000 
treatment report from an ear, nose, and throat (ENT) 
specialist at the Clarksburg VAMC, that notes the veteran's 
reported history of hearing loss that had gradually become 
worse over the past ten years, and in particular over the 
past 6 to 12 months.  Also noted was that recent audiograms 
showed severe to profound bilateral hearing loss, and that 
the veteran complained of chronic tinnitus in his left ear.  
This physician provided a clinical impression of hearing loss 
of undetermined duration, with an unclear etiology.  
Subsequent treatment records from the Clarksburg and 
Pittsburgh VAMCs document the veteran's ongoing monitoring 
and treatment for bilateral hearing loss, and for tinnitus, 
primarily in the left ear but also present to some extent in 
the right ear. 

On VA examination in April 2002, the veteran reported current 
hearing loss, as well as intermittent tinnitus in the left 
ear.  The veteran that he served in the Army for 3 years 
during World War II, and was stationed in the Mariana 
Islands, the Marshall Islands, and Pearl Harbor.  He 
indicated that he was in the infantry for an extended period 
of time, and that he also assisted in unloading boats.  He 
stated that, following discharge from service, he worked as a 
truck driver for approximately 25 years, and then as 
carpenter for approximately 25 years.  

On the authorized audiological evaluation conducted in 
connection with the April 2002 examination, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
85
100
105
LEFT
60
75
85
105
105

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 40 percent in the left ear.  
The examiner diagnosed moderate to profound bilateral 
sensorineural hearing loss, and stated that no medical 
follow-up was indicated.  The examiner noted that there was 
no claims file to review, but opined that:

Unless you can provide me with enlistment and discharge 
audiograms, today's results are most likely due to 
civilian noise exposure.  Therefore, the hearing 
condition and tinnitus are not related to the veteran's 
combat service. 

In his August 2002 NOD, the veteran stated that during 
service, while stationed aboard a ship offshore of the 
Marshall Islands, he witnessed a bombing and shelling 
campaign conducted by American forces that lasted for a 
period of several days.  According to the veteran, this 
bombing and shelling campaign produced a very high level of 
noise on a continuous basis, and within a few years after his 
discharge he discovered that he had hearing problems, 
particularly in the left ear.   

In his March 2003 substantive appeal, the veteran again 
contended that his hearing loss was due to noise exposure 
from shelling while he was stationed in the Pacific. 

During the April 2004 hearing, the veteran testified that he 
served in the infantry during World War II, and that at one 
point he was aboard a troop ship off the coast of the 
Marshall Islands for a three-week period, awaiting deployment 
to participate in military operations on the islands.  During 
this time period, the veteran stated, he witnessed an ongoing 
aerial bombardment that produced a very high level of noise, 
and also at this time he noticed some hearing loss and 
ringing in his ears.  The veteran's spouse also testified 
that in the years immediately following the veteran's 
discharge, the veteran frequently had hearing problems, and 
during conversations would often need to ask others to repeat 
themselves.  The veteran then testified that after service he 
worked in a variety of occupations, including as a carpenter, 
during which he was, at times, exposed to loud noises.

III.  Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, hearing 
loss will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 3000, 4000, 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).  

Considering the evidence in light of the above-noted 
criteria, the Board finds that the criteria for service 
connection for bilateral hearing loss or for tinnitus have 
not been met.  The April 2002 VA audiological test results 
establish that the veteran currently has bilateral hearing 
loss recognized as a disability for VA purposes, and the 
veteran has reported experiencing intermittent tinnitus in 
the left ear.  This evidence is sufficient to establish 
current disability for each claim.  That notwithstanding, 
each of the claims must be denied because the preponderance 
of the competent evidence establishes that there is no nexus 
between either of the claimed disabilities and service.  

As indicated above, the record reflects no evidence or 
allegation of either hearing loss or tinnitus for more than 
40 years after the veteran's discharge from service.  There 
also is no competent evidence of a nexus between either 
disability and service.  On the question of medical nexus, a 
September 2000 clinical impression from a VA physician notes 
hearing loss of undetermined duration and unclear etiology-
this evidence neither supports nor weighs against the claim 
for service connection for hearing loss.  However, in April 
2002, a VA physician determined that the veteran's conditions 
were most likely due to civilian noise exposure, and hence, 
ruled out a relationship between current hearing loss or 
tinnitus and the veteran's combat service.  The veteran has 
neither presented nor alluded to the existence of any 
contrary competent evidence or opinion (i.e., one 
establishing a nexus between current hearing loss and/or 
tinnitus and service).  

The Board finds that the April 2002 VA medical opinion is 
dispositive of both claims.  While, subsequent to April 2002 
examination, the veteran has provided considerably more 
detail about his alleged in-service noise exposure, the Board 
finds that neither these additional assertions, nor the fact 
that the April 2002 VA examiner did not have the veteran's 
claims file at the time of the examination, requires VA to 
obtain another medical nexus opinion.  As clearly reflected 
in the April 2002 report, the examiner considered, but 
discounted, the veteran's combat service-which, logically, 
would include significant, associated noise exposure-in 
finding that his current hearing and tinnitus were more 
likely associated with post-service occupational noise 
exposure.  The Board stresses that this opinion, provided in 
response to the RO's specific query as to a nexus between any 
hearing loss and/or tinnitus and the veteran's combat 
service, was based, primarily, upon the veteran's own history 
as reported in connection with that examination.  
Furthermore, while the examiner suggested that the conclusion 
may be different based upon a review of the veteran's 
entrance and separations examination reports, as indicated 
above, the veteran's partial entrance examination report 
includes no reference whatsoever to tinnitus, and the 
veteran's separation examination report simply is not 
available.  There also is no other pertinent, objective 
evidence in the claims file for the April 2002 examiner to 
have considered, or for any other examiner to consider.  It 
is also worth noting that the VA examiner's comments make 
clear that only documented audiometry results, not merely 
assertions, might influence the previously provided nexus 
opinion. 

The Board has taken into account the assertions of the 
veteran and his wife in this case.  There is no question that 
the veteran is competent to establish, on the basis of his 
own assertions, his noise exposure in service; such exposure 
clearly is consistent with the facts and circumstances of his 
established combat service.  See 38 C.F.R. § 1154 (West 
2002).  See also Arms v. West, 12 Vet. App. 188 (1999) and 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  However, as 
laypersons without the appropriate medical training and 
expertise, neither the veteran nor his wife is competent to 
provide a probative opinion on a medical matter, such as 
whether his current hearing loss and/or tinnitus are 
etiologically related to his military service.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
As indicated above, the dispositive medical opinion on that 
question weighs against both claims.  

Under these circumstance, the Board concludes that the claims 
for service connection for bilateral hearing loss and for 
tinnitus must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49,  53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



